DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,6,7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Favalora, Gregg E. et al. (US 20020135673 A1) in view of Horimai; Hideyoshi et al. (US 7327389 B2) in view of Furukawa; Norimasa et al. (US 20140240642 A1) in view of Nolte; David D. (US 20130088568 A1) in view of YOSHIDA; Shunsuke (US 20190293953 A1)
Regarding claim 1, Favalora teaches, 
A display apparatus, (title, “three dimensional display system”) comprising: 
a coherent light source, (¶87 and fig. 15a, “transmissive SLM 1510”) configured to provide coherent light beams; (¶87 and fig. 15a, “SLM 1510 relays collimated illumination 1505”)
a display unit, (¶87 and fig. 15a, “light-shaping element 1520”) configured to form a three-dimensional image beam (¶90, “light shaping element 1520 enables display optics 1500 to create a fully three-dimensional light field”) based on interference of 5the coherent light beams, (¶87, “SLM 1510 relays collimated illumination 1505 to dynamically chosen areas of light-shaping element 1520”) wherein the three-dimensional image beam is imaged on an intermediate imaging surface (¶87 and fig. 15a, condensing lens 1530 collects “scatter light rays 1665, 1645, and 1655” and directs them towards the “X-y scanning system 1540” which has “a mirror” as depicted in fig. 15a) after passing through the display unit; (¶87, “condensing lens 1530, which focuses light scattered by the light-shaping element” 1520) 
a light-diffusing element, (¶87 and fig. 15a, “x-y scanning system 1540” with a “mirror mounted on a galvanometer”) located on the intermediate imaging surface, (¶87 and fig. 15a, “x-y scanning system 1540” that received focused “light scattered by the light-shaping element” on a “a mirror mounted on a galvanometer”) so as to make a diffusion angle of the three-dimensional image beam (¶91, “beams exiting light shaping element 1520 in the appropriate horizontal and vertical co-ordinates”) is sequentially changed (¶91, “X-y scanning system 1540 performs a raster scan of an image of light shaping element 1520”) and  
10at least one optical element, (¶87,91, and fig. 15a, “screen 1550”) located on a transmission path of the three-dimensional image beam from the light-diffusing element, (¶87,91, and fig. 15a, “screen 1550” X-y scanning system 1540 projects the scattered light onto a screen” where “Display optics 1501 includes a transmissive SLM 1510, a light-shaping element 1520, and an x-y scanning system 1540” which passes “collimated illumination 1505”) and configured to project the three-dimensional image light beam passing through the display unit out of the display apparatus to display a three-dimensional image. (¶91 and 87, “screen 1550” which presents “the appropriate horizontal and vertical co-ordinates in image plane 1551 to create a desired three-dimensional image” by projecting the scattered light onto a screen 1550 generated from “collimated illumination 1505”)
	But does not explicitly teach, 
the light-diffusing element is a liquid crystal element, and the light-diffusing element includes a controller, and the controller controls an arrangement state of the liquid crystal molecules of the liquid crystal element to be chaotic and sequentially changed so as to make a diffusion angle of the three-dimensional image beam is sequentially changed by passing through the light-diffusing element so as to make speckle distribution of the three-dimensional image beam changed over time without affecting a recorded spatial light information of the three-dimensional image beam, wherein the diffusion angle is an angular measure of the increase in beam diameter with distance from the optical aperture from which a light beam emerges;
	However, Horimai teaches additionally, 
the light-diffusing element is a liquid crystal element, (19:6-44, “deflecting plate 25” constituted of “a single liquid crystal device 40”) and the light-diffusing element includes a controller, (19:17-44, “ liquid crystal device 40 is controlled such that the angle of the exiting light sequentially becomes .theta.1 through .theta.60”) and the controller controls an arrangement state (18:34-43, deflecting plate “angle control is performed by the timing control circuit 58” which controls angle of light exiting the deflecting plate 25) of the liquid crystal molecules of the liquid crystal element to be chaotic (15:37-62, “Liquid crystal optical axes (longitudinal axes) of the liquid crystal molecules 42 are oriented in random directions in the polymeric material 41 when no voltage is applied”) and sequentially changed so as to make a diffusion angle of the three-dimensional image beam is sequentially changed by passing through the light-diffusing element (19:6-44,“a voltage to the stripe electrodes 44 and 45 of the liquid crystal device 40 is controlled such that the pair of electrodes to which the voltage is applied are sequentially shifted, for example, from the left side to the right side”)
It would have been obvious to one of ordinary skill before the effective filing date of the invention to combine the display of Favalora with the deflection control of Horimai which controls the angle of incident light using a synchronization signal. This helps regulate the relationship between the images formed with the angle of the light exiting the display.
	But does not explicitly teach, 
Image beam passing through the liquid crystal element so as to make speckle distribution of the three-dimensional image beam changed over time without affecting a recorded spatial light information of the three-dimensional image beam, wherein the diffusion angle is an angular measure of the increase in beam diameter with distance from the optical aperture from which a light beam emerges;
	However, Furukawa teaches additionally, 
Image beam passing (¶97, “a reflection modulation device” capable of performing modulation of “reflecting transmitted diffused light” between a third state and a fourth state) through the liquid crystal element (¶102, “reflection modulation device includes an optical modulation layer in which liquid crystal molecules”) so as to make speckle distribution of the image beam changed (¶100, “reflection modulation device performs specular reflection of the transmitted diffused light of the diffusion modulation device in the third state”) 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to combine the display of Favalora with the deflection control of Horimai with the modulation of Furukawa that uses liquid crystal molecules to perform specular reflections. This technology allows for controlled transmission of modulated diffused light. 
	But does not explicitly teach, 
speckle distribution of the three-dimensional image beam is changed over time without affecting a recorded spatial light information of the three-dimensional image beam, wherein the diffusion angle is an angular measure of the increase in beam diameter with distance from the optical aperture from which a light beam emerges;
	However, Nolte teaches additionally, 
speckle distribution of the three-dimensional image beam is changed (¶100-104, “speckle on the CCD can be modulated by moving a lens 202” such that “speckle diameter on the CCD” which “contain at least 3 fringes within a speckle diameter” such that “phase can be modulated by moving the focus lens”) over time (¶104, such that “phase modulation (that depends on the square of the detection radius) that can be captured in successive frames and differenced”) without affecting a recorded spatial light information (¶100, “speckle coming from the target 192” from a “fixed depth”) of the three-dimensional image beam; (¶112 and 100-104, such that “successive digital holograms were acquired at a fixed” selected depth at a “time interval between holograms was selected to be 0.1 second.”)
It would have been obvious to one of ordinary skill before the effective filing date of the invention to combine the display of Favalora with the deflection control of Horimai with the modulation of Furukawa with the holographic speckle of Nolte which makes use of a fixed depth while modulating the scattered speckle. This provides for a stability that improves contrast for the developed image.  
	But does not explicitly teach, 
wherein the diffusion angle is an angular measure of the increase in beam diameter with distance from the optical aperture from which a light beam emerges;
	However, Yoshida teaches additionally, 
Diffusion angle of the three-dimensional image beam changed, (¶86, “traveling direction and the diffusion angle of the diffused light ray transmitted through the light ray controller 1 can be easily changed”) wherein the diffusion angle (¶,”diffusion angles α1, α2, α3 of the diffused light rays L31, L32, L33”) is an angular measure of the increase in beam diameter with distance from the optical aperture from which a light beam emerges; (¶60-61,48, and Fig. 5,”diffusion angles α1, α2, α3 of the diffused light rays L31, L32, L33 are set such that the ranges in which the diffused light rays L31, L32, L33 diverge” such as divergence depicted in Fig. 5 where the light rays diverge after passing through “light ray controller 1” and expand farther from the “light ray generator 2”) 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to combine the display of Favalora with the deflection control of Horimai with the modulation of Furukawa with the holographic speckle of Nolte with the control of Yoshida which controls the divergence of light ray groups. This helps maintain the divergence to not be to excessive and can be focused. 

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Favalora, Gregg E. et al. (US 20020135673 A1) in view of Horimai; Hideyoshi et al. (US 7327389 B2) in view of Furukawa; Norimasa et al. (US 20140240642 A1) in view of Nolte; David D. (US 20130088568 A1) in view of YOSHIDA; Shunsuke (US 20190293953 A1) in view of Tseng; Szu-Heng et al. (US 8749622 B2)
Regarding claim 6, Favalora with Horimai with Furukawa with Nolte with Yoshida teaches the limitations of claim 1, 
	But does not explicitly teach the additional limitation of claim 6,
	However, Tseng teaches additionally, 
Controller (4:8-23, “control circuit 160”) is capable of controlling the light-diffusing element (4:8-23,”control circuit 160 switches the liquid crystal molecules of the liquid crystal polarizing panel 200”) to form a plurality of diffusing patterns, (4:8-23,”control circuit 160 switches the liquid crystal molecules of the liquid crystal polarizing panel 200” between two specific angles) each of the diffusion patterns is correspondingly formed at a different timing sequence, (3:31-40 and Fig. 3, Liquid crystal polarizing panel alternating between a first angle (theta L) and a second angle (theta R) as depicted in Fig. 3) and the arrangement 5state of liquid crystal molecules when the light-diffusing element forming one of the diffusing patterns (4:8-23, “control circuit 160 switches the liquid crystal molecules of the liquid crystal polarizing panel 200 to a first angle”) is different from the arrangement state of liquid crystal molecules when the light-diffusing element forming another one of the diffusing patterns. (4:8-23, “control circuit 160 switches the liquid crystal molecules of the liquid crystal polarizing panel 200 to a second angle”) 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to combine the display of Favalora with the deflection control of Horimai with the modulation of Furukawa with the holographic speckle of Nolte with the control of Yoshida with the liquid crystal panel of Tseng which alternates light output to different angles in a sequence. This allows for improved display quality through reduced interference.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Favalora, Gregg E. et al. (US 20020135673 A1) in view of Horimai; Hideyoshi et al. (US 7327389 B2) in view of Furukawa; Norimasa et al. (US 20140240642 A1) in view of Nolte; David D. (US 20130088568 A1) in view of YOSHIDA; Shunsuke (US 20190293953 A1) in view of Huang; Chen-Cheng (US 20190384153 A1) with TANAKA; Yasuhiro et al. (US 20130169704 A1)
Regarding claim 7, Favalora with Horimai with Furukawa with Nolte with Yoshida teaches the limitations of claim 1, 	
But does not explicitly teach the additional limitation of claim 7,
	However, Huang teaches additionally, 
controller (¶16, “processor 12”) is capable of controlling (¶16, “processor 12 can control the optical actuator 10c”) a diffusing-pattern switching frequency of the light-diffusing element, (¶16 and 17, “four outputted light signals LO1 to LO4 can be projected to four different positions” at an ”operational frequency of the optical actuator 10c is four times of a frequency of the light signal LS generated by the light source device 10a”) the 10diffusing-pattern switching frequency is a frequency at which the plurality of diffusion patterns are formed in a unit time, (¶16, “generating a plurality of refracted light signals RLS1 to RLS4 at different time slots”) and when the number of types of the plurality of diffusion patterns is N, (¶16,”plurality of outputted light signals LO1 to LO4”) 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to combine the display of Favalora with the deflection control of Horimai with the modulation of Furukawa with the holographic speckle of Nolte with the control of Yoshida with the actuator rotation of Huang which will project at a specific frequency. This rotation can then be used to present multiple views. 
but does not explicitly teach, 
a range of the diffusing-pattern switching frequency is greater than N times 60 Hz.
	However, Tanaka teaches additionally, 
a range of the diffusing-pattern switching (¶46, “switching between the image for righty eye and the image for left eye”) frequency is greater than N times 60 Hz. (¶46, switching between images “performed at a frequency equal to or higher than 120Hz”)
It would have been obvious to one of ordinary skill before the effective filing date of the invention to combine the display of Favalora with the deflection control of Horimai with the modulation of Furukawa with the holographic speckle of Nolte with the control of Yoshida with the actuator rotation of Huang with the frequency of Tanaka which can swap between images at a synchronized frequency. These frequencies can allow for recognition of the images being synchronized. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483